Citation Nr: 1713112	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim for entitlement to an initial disability rating in excess of 20 percent for cirrhosis with ascites and primary sclerosing cholangitis with hepatitis B (liver disorder), prior to August 14, 2007 and a rating in excess of 70 percent thereafter.  

2.  Entitlement to accrued benefits based on a pending claim for entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.  

3.  Entitlement to accrued benefits based on a pending claim for entitlement to an effective date earlier than August 14, 2007, for the grant of a 70 percent rating for a liver disorder.  

4.  Entitlement to accrued benefits based on a pending claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to an effective date earlier than July 30, 2008, for the grant of accrued benefits based on a pending claim for entitlement to special monthly compensation based on the need for regular aid and attendance.  

6.  Entitlement to a separate rating for a tender scar for the service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1968 to March 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from April 2005 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The April 2005 rating decision on appeal granted service connection for the left knee disorder and liver disorder (granted as primary sclerosing cholangitis with hepatitis B (claimed as hepatitis A and B)), and assigned ten percent disability ratings each, effective November 5, 2002.  In March 2006, the RO increased the disability rating for the liver disorder from 10 percent to 20 percent, effective November 5, 2002.  In a January 2008 rating decision, the RO increased the disability rating assigned to the Veteran's liver disorder from 20 percent to 70 percent, effective August, 14, 2007.  The June 2009 rating decision on appeal denied entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  

The Veteran died in March 2010.  The appellant is the surviving spouse and was substituted with regard to the increased rating, effective date, and special monthly compensation claims on appeal.  In March 2014, the Board found that the issues of entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only, a certificate of eligibility for assistance in acquiring specially adapted housing, and a special home adaption grant were perfected for appeal and pending at the time of his death.  The Board dismissed those appeals without prejudice because the RO expressly denied the request for substitution in those matters.  The Board also noted that the appellant alleged that claims seeking entitlement to service connection for depression and an earlier effective date for the grant of service connection for a liver disorder were never adjudicated and remained pending at the time of the Veteran's death.  The matters of clarifying the appellant's intentions/contentions with regard to further pursuing substituted-claimant status on the issues of automobile allowance, specially adapted housing, and special home adaption were referred to the RO.  The Board also referred the appellant's request to be substituted for the Veteran in the claim of entitlement to service connection for depression and for an earlier effective date for the grant of service connection for a liver disorder to the RO for appropriate action.  It does not appear that the RO addressed these issues.  As such, they are again referred to the RO for appropriate action.  

While the case was in remand status, the RO granted service connection for osteomyelitis of the lumbar spine in a March 2016 rating decision.  Therefore, that issue is no longer on appeal.  

In August 2013, the appellant provided testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In a September 2016 letter, the Board informed the appellant of this and her options for another Board hearing.  The appellant responded that she did not desire another hearing.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an earlier effective date for the grant of special monthly compensation, increased rating for liver disorder, earlier effective for the grant of a 70 percent rating for a liver disorder, increased rating for a left knee disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 9, 2003, the Veteran's left knee disorder was manifested by painful motion.  

2.  On July 9, 2003, the Veteran underwent a left knee unicondylar arthroplasty.  

3.  From August 1, 2004, the Veteran's status post left knee unicondylar arthroplasty was manifested by painful motion; neither limitation of extension, ankylosis, impairment of the tibia or fibula, nor severe painful motion or weakness was present.  

4.  From May 2, 2006, the Veteran's left knee disorder was characterized by one tender scar on the left knee associated with the left unicondylar arthroplasty.   



CONCLUSIONS OF LAW

1.  Prior to July 9, 2003, the Veteran's left knee disorder was manifested by painful motion.  

2.  On July 9, 2003, the Veteran underwent a left knee unicondylar arthroplasty.  

3.  From August 1, 2004, the Veteran's status post left knee unicondylar arthroplasty was manifested by painful motion and limitation of flexion to not less than 45 degrees; neither limitation of extension, ankylosis, impairment of the tibia or fibula, nor severe painful motion or weakness was present.  

4.  The criteria for a separate 10 percent rating for a tender left knee scar have been met from May 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

All appropriate development to obtain the Veteran's pertinent, available service treatment records, Social Security Administration (SSA) records, private treatment records, and VA treatment records has been completed.  VA examinations were provided in March 2005 and July 2007 to address the nature and severity of his left knee disorder.  The Veteran is now deceased and an examination to determine the severity of his left knee disorder prior to his death is not possible.  Nevertheless, the VA and private treatment records since his last VA examination in July 2007 do not demonstrate a worsening of his left knee disorder, such that a retrospective medical opinion would be appropriate.  

In August 2016, the appellant was also afforded a hearing before a VLJ who is no longer employed by the Board; the presiding judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of the claim.  These actions satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Neither the appellant nor her representative have identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of the claims.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45  concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran was seeking a rating higher than 10 percent for his service-connected left knee disorder.  By way of history, the RO granted service connection for left knee degenerative joint disease, status post unicondylar knee arthroplasty in an April 2005 rating decision and assigned an initial 10 percent rating, effective November 5, 2002.  Thereafter, the Veteran appealed the initial rating assigned.  

Pursuant to Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Under this diagnostic code, flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Code 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Private treatment records indicated that the Veteran underwent a left knee arthroscopy in May 2001.  Records in February 2002 and July 2002 showed left knee pain despite the use of pain medication.  April 2002 private treatment records note degenerative joint disease of the left knee with gait abnormality.  In March 2003, the Veteran continued to complain of left knee pain and his physician discussed unicompartmental arthroplasty.  July 2003 private treatment records showed a meniscal tear with degenerative joint disease on the medial side of the left knee.  He had Synvisc ejections and cortisone injections with minimal relief.  The physician described excellent range of motion to 130 degrees.  His physician discussed a unicondylar prosthesis versus a total, and the consensus was for a unicondylar prosthesis because his patellofemoral and lateral compartments were okay.  Treatment records noted a left knee unicondylar arthroplasty on July 9, 2003.  SSA records from 2003 showed that the Veteran walked slowly since his knee replacement surgery.  He used a walker for distance and a cane around the house.  October 2003 SSA records indicated that the Veteran recently had left knee surgery with normal range of motion on the post operation examination and no apparent complications.  A June 2004 letter from the Veteran's orthopedic surgeon indicates that the Veteran underwent a unicompartmental arthroplasty and that he was doing very well.

In connection with his claim for service connection, the Veteran underwent a VA examination in March 2005.  The Veteran reported that he underwent two left knee surgeries in 2001 and 2003, to include a partial knee replacement in 2003.  He reported discomfort in his left knee when he walked and that had to sit down after walking a mile.  He was medically restricted from standing more than 45 minutes in the cold-box at his previous workplace.  His current medical restriction included problems with climbing stairs, walking more than three quarters of a mile, or standing for long periods of time.  On physical examination, the examiner noted a moderate antalgic gait favoring the left leg.  Range of motion of testing revealed zero degrees extension and 130 degrees flexion.  The examiner found that the Veteran's left knee disability worsened by 15 percent during flare-ups and with repetitive use.  There was no obvious medial or lateral collateral laxity of the knee.  There was mild pain with manipulation of the knee.  The examiner noted a 12 centimeter pre-patellar scar on the left knee medial to the patella. 
June 2005 VA treatment records indicated that the Veteran's left knee improved after his surgery, although he had occasional pain when standing for prolonged periods of time.  It was noted that the Veteran's left knee functioned reasonably well without significant pain.  March 2006 VA treatment records indicated that the Veteran experienced knee problems with his knee giving way.  He reported increased pain and instability.  Examination showed some pain at flexion and some crepitation on extension.  

May 2006 x-rays showed that the Veteran maintained good space and good medial side, but that he had some wear at the patellofemoral joint.  He had some increased patellofemoral pain on the medial compartment, especially at the superior aspect of the wound.  He had full range of motion to 130 degrees.  Examination revealed tenderness to the superior aspect of the medial scar which corresponded to about mid-portion of the medial patellofemoral joint with tenderness to palpation.  The physician noted good stability.  His physician discussed the option of converting his unicondylar arthroplasty to a total knee arthroplasty.  A September 2006 private treatment record indicated that the Veteran was doing relatively well after his left knee surgery.  

April 2007 private treatment records noted that the Veteran was status post unicondylar arthroplasty and was doing extremely well.  

The Veteran underwent a VA examination in July 2007.  The Veteran reported pain in his left knee since the surgery and difficulty standing or walking long periods of time.  He experienced constant flare-ups with weekly flares of moderate levels of discomfort.  He used codeine twice a day for his painful knees.  The Veteran had difficulty squatting fully at home.  He had an antalgic gait and used an aluminum cane.  Physical examination revealed a 12 centimeter scar over the left knee which was slightly tender, slightly depressed, nonadherent, well nourished, nonulcerated, and mildly to moderately disfiguring.  Range of motion testing revealed extension to zero degrees and flexion to 90 degrees.  The Veteran was able to complete three repetitions without change.  The examiner noted pain with movement and manipulation of the knee.  No laxity was noted.  The assessment was partial knee replacement without instability.  

May 2009 VA treatment records showed that the Veteran reported that his knee was not bothering him.  

July 2009 private treatment records showed that the Veteran fell onto his knees in his sloping driveway.  He reported that he exercised on his stationary bike for 15 minutes every morning before going out in the neighborhood for an exercise walk. 

Based on the evidence, the Board has determined that the Veteran is entitled to staged ratings during the appeal period.  Prior to July 9, 2003, the Veteran's was not entitled to more than a 10 percent disability rating for limitation of motion of the left knee.  Extension was normal in the knee throughout this period, thus there is no basis for awarding a rating for limited extension.  Again, for a 20 percent rating under Diagnostic Code 5260, flexion must be limited to less than 45 degrees.  Even with consideration of all relevant disability factors, at no time during this period was flexion of the left knee limited to the extent required for a higher rating.

However, the Board finds that the Veteran's left knee unicondylar arthroplasty warrants a 100 percent rating under Diagnostic Code 5055 from July 9, 2003 to August 1, 2004.  Pursuant to Hudgen v. McDonald, 823 F.3d 630 (Fed.Cir. 2016), the provisions of Diagnostic Code 5055 are applicable to partial knee replacements.  Therefore, the Veteran is entitled to a 100 percent rating for the one year period following the July 9, 2003 left unicondylar arthroplasty.  Thereafter, the Veteran is entitled to at least a 30 percent rating for the left knee from August 1, 2004.  

The Board further finds that the Veteran does not warrant a rating in excess of 30 percent for his left knee under Diagnostic Code 5055 for the period from August 1, 2004.  The competent and credible evidence of record does not reflect he meets or nearly approximates the criteria of chronic residuals consisting of severe painful motion or weakness in the left knee.  During this period extension was normal and flexion was limited to 130 degrees in March 2005 and May 2006, and to 90 degrees in July 2007.  The medical records documented some discomfort and pain, but he was also found to be doing extremely well with regard to his left knee symptoms.  In March 2006 he reported that his knee gave way.  In July 2007, he reported that he experienced moderate levels of discomfort during flare-ups.  In May 2009, the Veteran reported that his knee was not bothering him.  Such symptoms do not suggest "severe" pain and weakness, so as to warrant a 60 percent rating under Diagnostic Code 5055.

The Board has also considered whether the Veteran's left knee disability warrants a higher or separate compensable evaluation under any other provision of the rating schedule during any period on appeal.  Sufficient evidence of arthritis has not been shown to warrant consideration of rating higher than 10 percent prior to July 9, 2003 (Diagnostic Code 5003).  A separate rating for recurrent subluxation and instability is not warranted as none of the medical evidence of record has suggested the presence of subluxation or instability (Diagnostic Code 5257).  Additionally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), genu recurvatum (Diagnostic Code 5263), or symptomatic removal of semilunar cartilage (Diagnostic Code 5259).  Further, the objective evidence does not indicate that he experienced frequent episodes of locking, pain, and effusion into the joint so as to warrant a higher rating under Diagnostic Code 5258 (cartilage, semilunar, dislocated).  The Board has considered whether there is any other schedular basis for granting this claim but has found none.

However, the Board finds that the Veteran is entitled to a separate 10 percent rating for a residual scar from the unicondylar arthroplasty.  A May 2006 private treatment record indicates that the Veteran has tenderness to the superior aspect of the wound.  The July 2007 VA examiner described a 12 centimeter (cm) scar over the left knee which was slightly tender, slightly depressed, nonadherent, well nourished, nunulcerated, and mildly to moderately disfiguring.  Therefore, the Board finds that a separate rating for a residual tender or painful scar is warranted as of the date of the May 2, 2006 private examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left knee disorder prior to July 9, 2003 and in excess of 30 percent from August 1, 2004. 

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran and appellant, in the form of correspondence to VA and testimony, in addition to the medical evidence cited above. 

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability ratings determined above.

Consideration has been given to assigning a staged rating or further staged rating for the disability decided herein.  Staged ratings have been assigned for the left knee disability as appropriate, however, as explained above, the criteria for a higher or additional separate ratings for the left knee disability have not been met for any portion of the period of the claims.  See Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected left knee disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.


ORDER

For the period prior to July 9, 2003, an initial rating in excess of 10 percent for a left knee disability is denied.  

For the period from July 9, 2003, a 100 percent rating is granted, subject to the criteria governing the payment of monetary benefits. 

For the period from August 1, 2004, a 30 percent rating is granted, subject to the criteria governing the payment of monetary benefits. 

A separate 10 percent rating for a residual left knee scar is granted, effective May 2, 2006, subject to the criteria governing the payment of monetary benefits.
REMAND
Special Monthly Compensation 

The March 2016 rating decision granted special monthly compensation based on the need for regular aid and attendance from July 30, 2008 to February 1, 2009.  A supplemental statement of the case date the same day addressed the issue of entitlement to special monthly compensation based on the need for regular aid and attendance.  Thereafter, the appellant filed a notice of disagreement as to the effective date assigned for the grant of special monthly compensation.  Specifically, the appellant asserted that the proper effective date was November 19, 2007 when the Veteran was released from the hospital.  Because the notice of disagreement placed the effective date issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Liver Disorder

The Veteran most recently underwent a VA examination to assess the severity of his liver disorder in August 2003.  Private treatment records dated in August 2007 indicated that the Veteran's symptoms increased in severity.  The August 2007 private treatment records served as the basis for the increased rating granted in the January 2008 rating decision.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121   (1991).  Unfortunately, the Veteran died in 2010, so another examination is not possible.  Therefore, in light of the worsening of the Veteran's liver disorder, the Board finds that a remand is necessary to obtain an opinion from a physician as to the extent of the Veteran's liver disorder since the August 2003 VA examination and prior to his death in March 2010.  


TDIU

The issues currently on remand, could potentially change the Veteran's overall rating.  The Board, therefore, finds that the claim of entitlement to a TDIU prior to August 14, 2007 is inextricably intertwined with the issues currently being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case on the claim for an earlier effective date for the grant of special monthly compensation based on the need for the regular aid and attendance of another person.  If the appellant perfects an appeal, the RO should ensure that all indicated development is completed before the issue is returned to the Board for appellate action.

2.  Then, the RO or AMC must obtain a medical opinion from a physician with sufficient expertise to determine the nature and severity of his service-connected liver disorder since the most recent VA examination in August 2003 and prior to his death in March 2010.  The electronic records should be made available to and reviewed by the examiner.  The examiner should comment upon the Veteran's treatment history and identify all symptoms and manifestations associated with the Veteran's liver disorder, to include any weight loss, persistent jaundice, ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy, portal hypertension, splenomegaly, weakness, anorexia, abdominal pain, malaise, nausea, vomiting, arthralgia, right upper quadrant pain, malnutrition, fatigue, dietary restrictions, continuous use of medication, and incapacitating episodes.  

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

"Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112. 

If the physician determines that there were incapacitating episodes, there must be a discussion of the duration in number of weeks during a 12 month period. 

For each symptom, the physician must discuss the severity and frequency.  The physician must also discuss if the symptoms were refractory to treatment. 

The examiner must also determine, to the extent possible, at what point during the appeal period the Veteran developed cirrhosis of the liver.  

Finally, the examiner should note whether the liver disorder resulted in occupational impairment for the period prior to August 14, 2007.  The examiner should describe in detail the occupational impairment associated with this disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


